Citation Nr: 1611429	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  07-31 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a heart disability.

2.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss disability.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2006 and May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's appeal.

The Veteran provided testimony at a January 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to an increased rating for a heart disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In January 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the claim for an increased rating for hearing loss.

2.  In January 2016, prior to the promulgation of a decision in the appeal, the Veteran requested a withdrawal of the claim for an increased rating for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran of the claim for an increased rating for hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran of the claim for an increased rating for tinnitus are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  The Veteran requested withdrawal of the appeals of the claims for increased ratings for hearing loss and tinnitus during the January 2016 Board hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for an increased rating for hearing loss is withdrawn.

The claim for an increased rating for tinnitus is withdrawn.


REMAND

The Veteran contends that his service-connected heart disability is more severe than the currently assigned 10 percent rating.  The Veteran last underwent VA examination in January 2012.  More than four years have passed since that examination.  Furthermore, private treatment records show that the Veteran subsequently underwent a left heart catheterization and stent placement in May 2012, subsequent to that examination.  Therefore, to ensure that the record has evidence of the current severity of the Veteran's service-connected heart disability, a more contemporaneous examination is needed.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, any available VA and non-VA treatment records should be obtained.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that any available VA and non-VA treatment records are obtained.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of the service-connected heart disability.  The examiner must review the claims file and that review should be noted in the report.  The examiner should provide a rationale for any opinion expressed.  The examiner should report all signs and symptoms necessary for rating the heart disability under the rating criteria.  In particular, the examiner should state the number of workload METs (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.  The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction.  In addition, the examiner should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


